Citation Nr: 0000336	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  97-16 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a vascular disability, 
claimed as secondary to residuals of a shell fragment wound 
(SFW) of the right thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a February 1997 rating determination by the Huntington, 
West Virginia, Regional Office (RO) which denied service 
connection for vascular disability (characterized as 
peripheral vascular disease), claimed as secondary to 
residuals of a shell fragment wound of the right thigh.  The 
veteran timely appealed that determination to the Board.


FINDING OF FACT

Although a VA physician opined that it was conceivable that 
there may be a relationship between the veteran's shell 
fragment wound and his vascular disability, the preponderance 
of the competent medical evidence of record indicates that no 
such relationship exists.  


CONCLUSION OF LAW

A vascular disability is not proximately due to, or the 
result of, service-connected SFW residuals of the right 
thigh.   38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.310(a) 
(1999).







REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that on May 14, 1945 the veteran 
sustained a minor shell fragment wound to the right thigh.  
The wound was debrided and a small piece of fragment was 
removed.  On June 8, the wound was considered healed and the 
veteran was released to duty the following day.

In January 1991, service connection was established for SFW 
residuals of the right thigh and a noncompensable evaluation 
was assigned.

Private treatment records dated from December 1983 to October 
1990 primarily show treatment for disorders not currently at 
issue.  These records are negative for complaints, findings 
or treatment associated with any vascular disability.  

In an August 1995 statement the veteran's wife reported that 
up until a few years ago, the veteran picked pieces of 
shrapnel out of his legs and now has poor circulation in his 
lower legs.  She stated that the primary cause of the poor 
circulation was from his service connected right thigh 
injury.  

On VA examination in October 1995, the examiner noted in 
service the veteran's right thigh wound was allowed to heal 
by granulation, without suturing, following debridement and 
removal of the fragments.  The veteran recently underwent 
femoral popliteal graft for arterial insufficiency of the 
right lower extremity.  The clinical impression was residuals 
of  shrapnel fragment wounds of the right thigh to include 
several scars and residuals of femoral popliteal graft of the 
right lower extremity.  

In a December 1996 statement, the veteran's mother-in-law 
stated that she witnessed the veteran "digging shrapnel out 
of his left arm."

On VA examination in January 1997, the veteran reported that, 
since his original right thigh injury, he has picked shrapnel 
from the skin surface in his leg and foot.  He reported that 
he subsequently began having lower extremity pain typical of 
claudication.  He stated that it was difficult to do a full 
day's work and that he could not stand for prolonged periods.  
He complained of pain on walking and tightness in the calf.  
He indicated that he underwent femoral popliteal bypass graft 
several years ago that did not help much and that the 
condition has worsened.  His medical history is significant 
for aortic valve replacement, carotid endarterectomy, 
congestive heart failure and thrombophlebitis and wound 
infection following the bypass surgery.  

Examination showed that the right leg was bigger than the 
left.  There was a long scar extending from the right groin 
all the way to the ankle from the distal posterior tibial 
bypass from the femoral artery.  The scar was thin and fine 
at the upper thigh but there was an area of granulation in 
the middle thigh and the scar was depressed and widened in 
the lower leg.  The scar in the distal leg showed previous 
wound infection which and healed with secondary intension.  
The skin around this area was fibrotic and had evidence of 
healed ulcers.  The foot appeared to be mildly cyanotic.  The 
skin temperature appeared normally bilaterally.  There was 
some tenderness along the scar in the lower leg.  The 
shrapnel wound scars on the posterior aspect of the right 
thigh were well healed without tenderness or adhesions in the 
area.  There were no shrapnel wound scars in the back of the 
leg or on the foot.  The right calf was 44 centimeters and 
the left calf was 39 centimeters.  The thighs were 64 
centimeters bilaterally.  The veteran's blood pressure was 
158/58 and Doppler pressure in the lower extremities on the 
right side was 90 millimeters and on the left 110 
millimeters.  Femoral pulses were 3+ bilaterally.  There were 
no distal pulses palpable, popliteal or at the ankle.  There 
si no evidence of paresthesia.  The diagnoses were moderately 
severe PVD, status post right femoral tibial bypass graft on 
the right side; history of thrombophlebitis with post-
phlebitic syndrome right leg, congestive heart failure and 
history of aortic valve replacement.  The examiner was unable 
to substantiate that the shrapnel wound on the posterior 
aspect of the thigh caused the veteran's PVD.  The examiner 
stated it was conceivable that the wound might have damaged 
the collateral vessels that could have formed natural 
bypasses.  X-rays revealed no evidence of any shrapnel 
present in the legs.  

In an April 1997 lay statement, the veteran's wife referred 
to an excerpt from the John Hopkins Medical Handbook that, in 
pertinent part, indicated that following surgery or 
sclerotherapy, blood reroutes itself into the healthy veins.  
She also contends that the veteran's shell fragment wound was 
a contributing factor in his vascular disease since the 
condition affects both legs but the right leg is worse than 
the left.  

In September 1997, the veteran testified at an RO hearing 
about the onset and severity of his vascular difficulties.  
He testified that he is not currently receiving treatment for 
vascular disease and that no physician told him specifically 
that his vascular disease is secondary to his SFW.  The 
veteran testified that he believes his vascular disease is 
secondary to his service-connected SFW residuals because he 
has had right leg pain since service resulting in poor 
circulation and bypass surgery.  

Records from the Winchester Medical Center dated from October 
1981 to March 1998 show treatment for various disorders 
including gastrointestinal bleeding; prostate problems; 
diabetes with a history of calf claudication, right greater 
than left; right femoral to posterior tibial artery at the 
ankle, insitu saphenous vein bypass; right endarterectomy and 
aortic valve replacement.  

In an August 1998 statement, the veteran's private physician, 
A. R. Tucker, III, M.D. reported the veteran presented in 
1993 with poor circulation in both feet and underwent a right 
femoral to tibial bypass for salvage of his right leg.  He 
subsequently underwent aortic valve replacement in 1995.  In 
pertinent part Dr. Tucker stated the veteran's problems with 
peripheral and cerebrovascular insufficiency were related to 
his history of obesity and cigarette abuse.  

VA outpatient treatment records show treatment for diabetes, 
arteriosclerotic heart disease, peripheral vascular disease, 
hypertension, obesity and gastrointestinal bleeding.

On VA examination in November 1998, both legs up to the level 
of mid-calves showed discoloration and fibrotic changes of 
the skin with swelling and hardening of the skin, all 
secondary to old phlebitis.  There was no evidence of skin 
ulcer secondary to thrombophlebitis noted in either legs.  
The feet were warm bilaterally and the color is slightly 
bluish, worse on the right side.  The capillary circulation 
in both lower extremities was good.  Circumference of both 
mid-thighs was equal at 65 centimeters.  Due to thickening of 
the skin, pedal pulses were hard to palpate but ankle Doppler 
pressure on the right side showed 100 and on the left 110.  
Auscultation of the saphenous bypass graft on the right side 
with Doppler showed good flow in the graft.  The scar in the 
mid calf was painful and slightly tender in manipulation.  
There was no evidence of paresthesia at the site of this scar 
noted.  X-rays of the right lower extremity showed clips 
associated with the bypass surgery.  The examiner concluded 
the veteran had generalized arteriosclerotic disease 
involving peripheral vessels and carotid arteries resulting 
in a right femoral posterior tibial bypass surgery and 
carotid endarterectomy.  He also indicated that the veteran 
had residual chronic thrombophlebitis with post phlebitic 
syndrome involving both lower extremities.  The shrapnel 
wound was superficial and located in the posterolateral 
aspect of the right upper thigh.  It was not close to any 
major vessels and X-rays did not show residual shrapnel 
fragments.  The examiner concluded the atherosclerotic 
disease of the lower extremities with residual bilateral 
thrombophlebitis syndrome was not related to the superficial 
shrapnel wound in the posterolateral aspect of the right 
thigh.  

Analysis

The law permits the grant of service connection for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110.  
Service connection may be granted for a "[d]isability which 
is proximately due to or the result of a service-connected 
disease or injury. .. " 38 C.F.R. § 3.310(a) (1996); Harder 
v Brown, 5 Vet. App. 183, 187-89 (1993).  That regulation has 
been interpreted to permit service connection for the degree 
of disability resulting from aggravation to a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The veteran does not contend, and the evidence does not 
suggest, that the veteran's PVD had its origins in service.  
Rather, the veteran has alleged that his PVD is in some 
manner etiologically or causally related to his service-
connected right thigh disability.  When a veteran contends 
that his service-connected disability had caused a new 
disability, he must submit competent medical evidence of a 
causal relationship between the two disabilities to establish 
a well-grounded claim.  Jones (Wayne L.) v. Brown, 7 Vet. 
App. 134 (1994).

In this case, a January 1997 VA physician has suggested the 
possibility of a relationship between the service-connected 
shell fragment wound and the veteran's circulatory 
difficulties.  The Board finds that this opinion is 
sufficient to render the claim at least plausible and, hence, 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

However, the remainder of the competent medical evidence 
relevant to this question militates against the veteran's 
claim.  As noted above, in an August 1998 statement, Dr. 
Tucker, the veteran's own physician indicated that the 
veteran's problems with peripheral and cerebrovascular 
insufficiency were related to his history of obesity and 
cigarette abuse; he did not mention the veteran's service-
connected shell fragment wound.  Even more poignant, in a 
detailed medical opinion, a November 1998 VA examiner 
specifically ruled out a relationship between the superficial 
shrapnel wound of the right thigh and the veteran's 
atherosclerotic disease of the lower extremities with 
bilateral thrombophlebitis syndrome.  As the Board finds that 
the latter, more definitive private and VA physician opinions 
outweigh the speculative January 1997 medical opinion the 
Board also must conclude that the preponderance of the 
relevant and competent medical evidence of record is against 
the claim.  

The Board does not doubt the sincerity of the beliefs of the 
veteran, his wife, and his mother in law as to a relationship 
between the veteran's SFW and his vascular difficulties.  
However, none has the medical training or expertise to render 
a probative opinion on a medical matter, such as the etiology 
of a disability.  As such, although the lay testimony and 
allegations of entitlement (including references to medical 
treatise evidence) have been considered, such is not 
competent evidence of causality or aggravation to support the 
secondary service connection claim.  See Jones v. Brown, 7 
Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  

In reaching the above determination, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

The claim for service connection for vascular disability 
secondary to the service-connected SFW residuals of the right 
thigh is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

